J-S74044-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD DORSEY                              :
                                               :
                       Appellant               :   No. 3592 EDA 2017

      Appeal from the Judgment of Sentence Entered September 26, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005796-2016,
                           CP-51-CR-0005797-2016


BEFORE: LAZARUS, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                           FILED MARCH 21, 2019

        Ronald Dorsey appeals from the judgment of sentence entered on

September 26, 2017, following guilty verdicts for two counts each of: second-

degree murder, robbery, and conspiracy.1 Dorsey challenges the weight and

sufficiency of the evidence. We affirm.

        The trial court aptly summarized the facts and procedural history of this

case and therefore we do not restate them. See Trial Court Opinion, filed

March 9, 2018, at 1-13. Briefly, we note that Dorsey explicitly agreed with

James Mears (Mears) to steal narcotics and money from the victims, Dollie

Evans and Ruby Thomas, who lived together. At trial, Mears testified against

Dorsey. His testimony included that Dorsey shot both Thomas and Evans in

their heads and subsequently took Evans’ purse, which contained $500.00 and
____________________________________________


1   18 Pa.C.S.A. §§ 2502(b), 3701(a)(1)(i), and 903, respectively.
J-S74044-18



narcotics. He testified that he strangled Thomas with an extension cord prior

to Dorsey shooting her in the head. Mears stated that afterward, Dorsey

wrapped the gun in a white cloth and put it in his basement. In Dorsey’s

basement officers recovered a white pillow case with Dorsey’s DNA and

gunshot residue but did not recover the gun. Witnesses also testified to seeing

Mears and Dorsey leaving the victims’ house after hearing gunshots.

Additionally, cell phone records from both Mears and Dorsey established that

their cell phones were in use in the area of the crime scene on the day of the

murders.

        The jury found Dorsey guilty of second-degree murder, robbery, and

conspiracy. However, it acquitted him of possession of an instrument of crime

(PIC”), firearms not to be carried without a license, and carrying firearms on

public streets or public property in Philadelphia.2 The trial court sentenced him

the same day to life without parole. Dorsey filed a post-sentence motion

challenging the weight and sufficiency of the evidence, which the trial court

denied. This timely appeal followed.

        Dorsey raises the following issues on appeal:

        1. Whether the adjudication of guilty is against the weight of the
           evidence and shocking to one’s sense of justice where there
           was a lack of credible evidence that [Dorsey] had conspired to
           commit Robbery, where [Dorsey] was acquitted of Firearms
           and PIC charges, where it was clear from the evidence that
           [Dorsey] was never in the victim’s home, where the only direct
           evidence that [Dorsey] had participated in a conspiracy came
           from the testimony of a corrupt and polluted source and from
____________________________________________


2   18 Pa.C.S.A. §§ 907, 6106, and 6108, respectively.

                                           -2-
J-S74044-18


         an admitted liar with a history of fabrication against others,
         where the geo-tracking and extraction cell phone evidence
         were vague and inconclusive, where there was evidence that
         the testifying co-conspirator possessed a motive and
         opportunity to murder the victims and where credible and
         unbiased witnesses saw the co-conspirator exit the home alone
         immediately following the gunshots?

      2. Whether the adjudication of guilt is based upon insufficient
         evidence because it was an unreasonable inference to conclude
         beyond a reasonable doubt that [Dorsey] had conspired with
         another to commit a robbery?

Dorsey’s Br. at 6.

WEIGHT OF THE EVIDENCE

      When reviewing a challenge to the weight of the evidence, this Court

reviews whether the trial court abused its discretion in concluding that the

verdict was not objectively shocking. See Commonwealth v. Widmer, 744
A.2d 745, 753 (Pa. 2000). We “give the gravest consideration to the findings

and reasons advanced by the trial judge.” Id. An abuse of discretion is present

“where the judgment is manifestly unreasonable or where the law is not

applied or where the record shows that the action is a result of partiality,

prejudice, bias or ill will.” Id. (quoting Coker v. S.M. Flickinger Co., Inc.,

625 A.2d 1181, 1185 (Pa. 1993)). The fact finder is free to believe all, part,

or none of the evidence. See Commonwealth v. Gibbs, 981 A.2d 274, 282

(Pa.Super. 2009). Therefore, this Court “cannot substitute its judgment for

that of the trier of fact.” Id.

      Dorsey maintains that the verdicts were against the weight of the

evidence for several reasons: the jury acquitted him of all firearms and PIC



                                     -3-
J-S74044-18



charges; Mears’ testimony was not credible and he was a corrupt and polluted

source; there was no evidence that Dorsey was in the victim’s home; the cell

phone evidence was vague and inconclusive; Mears had motive and

opportunity to commit the murders; and there was credible and unbiased

testimony from witnesses that they observed Mears leaving the victim’s home

following the sound of gunshots. See Dorsey’s Br. at 22.

     The trial court rejected Dorsey’s weight argument, stating the following:

     Co-defendant James Mears testified that he and [Dorsey]
     conspired to rob Ms. Evans and that they hatched a plan that
     Mears, who lived in the home, would leave the door unlocked so
     that [Dorsey] could get inside. This testimony was corroborated
     by phone records which showed that Mears and [Dorsey] were in
     constant communication with one another throughout the day of
     the murders except during the time of the murders and that both
     phones were utilizing cell phone towers near the site of the
     murders at the time of the murders.

     Mears testified that [Dorsey] shot both women and then wrapped
     the gun in a white cloth and placed it in [his] basement. This
     testimony was corroborated by physical evidence i.e. a white
     pillowcase was recovered from [Dorsey’s] basement which had
     gunshot residue and [Dorsey’s] DNA on it.

     Eyewitness Moore testified that he had purchased drugs from Ms.
     Evans shortly before the murder and then walked a short distance
     to Dunkin Donuts. On his way back from Dunkin Donuts he heard
     gunshots and saw [Dorsey] and [Mears] exit the decedent’s
     house. [Mears] asked Moore if he heard anything, and [Dorsey]
     called him over, but he ran off because he was frightened.

     Latora Wright testified that [Dorsey] kept calling her the day after
     the murders when [Mears] was picked up by police. He was asking
     her if [Mears] was “telling police anything” or “pointing fingers.”

                                     ***



                                    -4-
J-S74044-18


      The [c]ourt presumes [Dorsey] is referring to Mears as the
      “corrupt and polluted source,” and Moore as the “admitted liar
      with a history of fabricating against others.” Both witnesses were
      fully cross-examined by the defense. They were impeached with
      prior inconsistent statements, crimen falsi, and bias. As to the
      credible and unbiased witnesses, Garcia and Lawson, it was clear
      that their observations were brief. . . . The jury observed each
      witness on the stand and made credibility determinations based
      on its observations and the application of the law.

                                     ***
      The jury made a decision to believe the testimony of Mears, which
      had independent corroboration (i.e. the cell phone records, the
      gun shot residue, and the DNA on the pillow case).

TCO at 14-15, 16. The trial court did not abuse its discretion in coming to the

above conclusion. Thus, we conclude that Dorsey’s claim is without merit.

      Similarly, Dorsey’s argument that his acquittals support his challenge to

the weight of evidence is meritless as well. He mistakenly assumes that the

jury’s return of not guilty verdicts for the PIC and firearms charges establishes

that the verdicts of guilt on the robbery, murder, and conspiracy charges are

against the weight of the evidence.       However, “[a]n acquittal cannot be

interpreted as a specific finding in relation to some of the evidence.”

Commonwealth v. Miller, 35 A.3d 1206, 1213 (Pa. 2012). “When an

acquittal on one count in an indictment is inconsistent with a conviction on a

second count, the court looks upon the acquittal as no more than the jury’s

assumption of a power which they had no right to exercise, but to which they

were disposed through lenity.” Commonwealth v. Petteway, 847 A.2d 713,

718 (Pa.Super. 2004) (quoting Commonwealth v. Swann, 635 A.2d 1103,

1104-05 (Pa.Super. 1994)). Thus, “this Court will not disturb guilty verdicts



                                      -5-
J-S74044-18



on the apparent inconsistencies,” as long as there is sufficient evidence to

support the verdicts. Commonwealth v. Talbert, 129 A.3d 536, 545

(Pa.Super. 2015) (quoting Commonwealth v. Frisbie, 889 A.2d 1271, 1273

(Pa.Super. 2005)). Here, the facts referenced above were sufficient to support

the verdicts herein. No relief is due. See Commonwealth v. Stokes, 78 A.3d
644, 650 n.2 (Pa.Super. 2013) (concluding that verdict of first-degree murder

was supported by the evidence despite appellant being acquitted of PIC).

SUFFICIENCY OF THE EVIDENCE

      Next, Dorsey maintains that the evidence was insufficient to support his

conspiracy conviction. “In order to develop a claim challenging the sufficiency

of the evidence properly, an appellant must specifically discuss the element of

the crime and identify those which he alleges the Commonwealth failed to

prove.” Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa.Super. 2014).

      Here, Dorsey fails to develop what the Commonwealth failed to prove

and instead lists a series of questions:

      How is it reasonable to infer that [Dorsey] agreed to rob Dollie
      Evans when it is concluded that [Dorsey] was not even at the
      murder scene?

      How it is reasonable to infer that [Dorsey] agreed to rob Dollie
      Evans at gunpoint when it is concluded that he is not guilty of
      possessing firearms or an instrument of crime?

      How is it reasonable to infer that [Dorsey] agreed to rob Dollie
      Evans on the basis of the testimony of James Mears and Mark
      Moore when they had admitted to lying and a host of dishonest
      and illegal behaviors?




                                      -6-
J-S74044-18


      How it is reasonable to infer [Dorsey] has guilty knowledge of his
      participation in a Criminal Conspiracy when he turns himself in?

Dorsey’s Br. at 29. Thus, we conclude that Dorsey has waived any review of

this issue because he failed to develop this claim. See Samuel, 102 A.3d at

1005 (concluding appellant waived sufficiency claim because he did not specify

the elements of the crimes that the Commonwealth failed to prove); see also

Commonwealth v. Ellis, 700 A.2d 948, 957 (Pa.Super. 1997) (concluding

issue is waived when appellant fails “to develop any argument or cite any

authority in support of his vague contention”).

      Even if Dorsey had preserved this issue for review, we would conclude

that the evidence was sufficient to support the conspiracy conviction. As the

trial court stated:

      The Commonwealth presented direct evidence from the
      eyewitness co-conspirator as to the words spoken to initiate the
      conspiracy. [Dorsey] told Mears that he wanted to rob decedent
      Evans because he knew she had drugs and money in the house
      and he asked Mears to help him by giving him access to the house.
      In return they would split the proceeds. Mears agreed, and on the
      specified date and time, unlocked the door and called [Dorsey] to
      let him know. This testimony was corroborated by the cell phone
      records of [Dorsey] and Mears. Mears testified that upon entering
      the home, [Dorsey] demanded that Evans tell him where she kept
      the money and drugs. Evans told [Dorsey] to leave and Mears
      heard a gunshot. Mears later saw Evans slumped over on the sofa
      when he came back downstairs from where Mears was accosting
      Thomas by strangling her until she passed out. This testimony was
      corroborated by forensic evidence which showed that Mears’ DNA
      was on the left hand fingernail clippings taken from Thomas.

      Mears heard a second gunshot when [Dorsey] went upstairs with
      Thomas. Mears then saw [Dorsey] wrap the gun in a white cloth
      and place it in his basement. Upon executing a search warrant on
      [Dorsey’s] house on August 26, 2014, a white pillowcase was
      found in the basement that had gunshot residue and [Dorsey’s]

                                    -7-
J-S74044-18


     DNA on it. [Dorsey] grabbed Evans’ purse on his way out and told
     Mears that it contained $500.00 and drugs.

     Eyewitness Moore gave a statement to Homicide Detectives that
     he saw [Dorsey] and Mears exit the decedent’s house after
     hearing gunshots. Cell site analysis showed that [Dorsey’s] phone
     and Mears’ phone were utilizing cell towers at the time of the
     murder that were close to the scene of the murder. Furthermore,
     there was constant contact between [Dorsey] and Mears via cell
     phone during a period leading up to the murders and after the
     murders but not during the murders. Finally, there was testimony
     from Wright, [Mears’] girlfriend, that on the day after the murders,
     [Dorsey] called her and asked if [Mears] was “telling the police
     anything or pointing any fingers.”

TCO at 18-19. As referenced above, there was overwhelming direct and

circumstantial evidence showing the conspiracy between Dorsey and Mears.

This claim is meritless. Therefore, we affirm the judgment of sentence.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/19




                                    -8-